[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 127 
The homicide of which the appellant stands convicted occurred on November 11, 1918, on Noble street in the city of Anniston, during the celebration by the people of that city of the signing of the armistice agreement. The deceased, John Baxter, was a son-in-law of the appellant. About two months before the homicide Baxter's wife had separated from him, taking with her their only child, a boy about four years of age, and was then living at her father's home as a member of his family. Mrs. Baxter, some time previous to the homicide, had commenced proceedings against her husband for divorce, which was then pending in the courts; and the evidence offered by the state shows that appellant had been giving her assistance in the prosecution of that suit. About an hour before the killing, the appellant and the members of his family, consisting of his wife, Mrs. Baxter and her child, and appellant's two unmarried daughters, left their home, and had gone upon the streets to engage in the celebration then in progress, and while they were standing on the sidewalk, watching the celebration, the deceased approached the child, either to speak to and caress him, or seize and abduct him.
The state's theory, as developed by the tendencies of the evidence, is that deceased's purpose in approaching the child was to speak to and caress him, and while in the act of doing so, and without other provocation, appellant ordered him to pass on, and immediately fired upon him, inflicting the wounds from which Baxter died a few days thereafter. On the other hand, the defendant's contention, as the evidence offered by him tends to show, is that the purpose of Baxter was to seize and take the child from its mother, and in doing so he violently assaulted her by striking her one or more blows in the face, which rendered her unconscious, and thereupon appellant interposed in defense of his daughter, and as Baxter made a demonstration as if to draw a pistol from his hip pocket to assault appellant, appellant drew his pistol and fired. The appellant also offered evidence to the effect that, when Mrs. Baxter separated from her husband and declared her intention to return to her father's home, Baxter made the threat that if she did he would kill her, the baby, and appellant. Evidence is also offered to the effect that, after the separation, the deceased, on one occasion, had gone to the defendant's house to see his child, and that permission to see it was denied him by defendant's wife.
This statement of the different phases of the evidence is sufficient to show that the question as to who was the aggressor on the occasion of the fatal tragedy was in sharp conflict, and involved the motive or purpose of the deceased in approaching the child. As tending to shed light on this question, the defendant offered as evidence the answer and cross-bill filed by the deceased in the divorce action, in which he charged his wife, Mrs. Baxter, with adultery, and averred that she was an unsuitable person to have the custody of the child, and prayed that its custody be taken from her and committed to him. On the objection of the solicitor, the court refused to admit this evidence.
It is not disputed that the defendant intentionally fired the shot that caused Baxter's death, and if, as the state contends, the defendant shot the deceased because he had stopped to speak to and caress his child, without more, then the defendant is guilty of some offense. On the other hand, if the deceased was attempting to forcibly take the child from its mother, and in doing so violently assaulted her, the defendant was justified in interfering to protect his daughter; and if, in so doing, the deceased, for the purpose of murderously assaulting the defendant, attempted to draw a pistol from his *Page 128 
pocket, or if the circumstances surrounding the parties at the time were such as to induce a reasonable man to believe that such was the purpose of the deceased, and the defendant honestly so believed, he had a right to act in defense of himself, if he was free from fault in provoking or bringing on the difficulty. Therefore the purpose of the deceased in approaching the child was a pertinent inquiry that would naturally address itself to the jury in determining who was the aggressor on the occasion of the homicide. What was said in Gafford's Case is pertinent here:
" 'Whatever tends to shed light on the main inquiry, and does not withdraw attention from such main inquiry by obtruding upon the minds of the jury matters which are foreign, or of questionable pertinency, is, as a general rule, admissible evidence.' In view of the conflicting testimony as to which of the two, deceased or the defendant, was the aggressor in the unfortunate tragedy, would the offered testimony shed any light on that question? Could the jury fairly determine that question, without knowledge of facts which might have exerted an influence upon or supplied the motive to one or the other to become the aggressor?" Gafford v. State, 122 Ala. 54, 25 So. 10.
It only requires the exercise of common sense, in the light of our knowledge of human nature, to see that the offered evidence would have enabled the jury, in determining the issues of self-defense, to view the acts of the deceased from the defendant's standpoint. This evidence throws light, not only upon the motive actuating the deceased, but sheds light on and gives character to his conduct on the occasion in question. Gafford v. State, supra; Ezzell v. State, 13 Ala. App. 156,68 So. 578; Gibson v. State, 193 Ala. 12, 69 So. 533.
But it is urged that the answer and cross-bill filed by the deceased is denied admissibility as evidence by the case of Ex parte E. C. Payne Lumber Co., 85 So. 9.1 In that case this court, reviewing the opinion of the Court of Appeals, following the dictum in Callan v. McDaniel, 72 Ala. 96, held that the complaint in another action filed by the plaintiff against the defendant in that case in her representative capacity as executrix of her husband's will was inadmissible to show the filing of such a suit on the same cause of action as was involved in the case then under consideration; the purpose of the evidence being to discredit the witness Payne, who was president of the plaintiff corporation, and who had testified, contrary to the testimony of the defendant, that material constituting the account sued on was sold directly to her on her order after her husband's death, and not on arrangement with her husband made before his death — the ground on which the inadmissibility of the complaint was rested being that it was an unverified pleading, and was the act of counsel rather than the act of the party.
In Callan v. McDaniel, supra, the court was dealing with the statements made in a bill in equity filed by the plaintiff, and verified by affidavit, which had been offered as showing admissions against interest; and in the course of the opinion the court said:
"The bill in equity filed by the plaintiff against the defendant, was verified by affidavit. It is true that a bill, ** * not verified, is regarded as containing rather thesuggestions of counsel than the deliberate statements ofplaintiff, and is not, in a collateral suit, admissibleevidence against him of the facts stated in it." [Italics supplied.] 1 Brickell's Dig. 829, § 353.
It will be noted that the italicized utterances are not only dicta, but they do not militate against the admissibility of an unsworn pleading, offered to show the filing of such suit, or the claim asserted therein. In the case of Adams v. McMillan, Ex'r, 7 Port. 73, 85, digested in 1 Brickell's Dig. and cited in Callan v. McDaniel, supra, it was said:
"But we are of opinion that a bill in chancery is not evidence in another suit, to prove the facts contained in it,or evidence for any purpose, except to prove the fact that sucha bill was filed."
In Davidson v. Rothschild, 49 Ala. 104, it was held that admissions contained in the original complaint, which have been stricken out by amendment, may be proven by the production of the original, or of the copy served on the defendant. And in Ponder v. Cheeves, 104 Ala. 314, 16 So. 145, it was held that the pleadings in an action of ejectment were admissible in a subsequent suit for the purpose of showing a repudiation of the plaintiff's title and the assertion of hostile possession. The following is the rule as stated in Jones on Evidence:
"When parties allege matters of fact in their pleadings, these pleadings may be offered in evidence against such parties as admissions of fact so alleged. * * * When a statement by a party in a pleading other than in the pending suit is offered in evidence, the statement is admissible on the same principle as oral admissions; hence it is not necessary that the parties should be the same, and the pleadings of a party may be received against him in a subsequent suit, although the parties are different. The weight to be given to such admissions depends upon various circumstances. If the pleading is sworn to, and hence is the deliberate and solemn statement of the party, its admissions may afford evidence against him not easily rebutted. When the allegations are made on information and belief, they are still admissible in evidence, as this fact only detracts from the weight of the testimony. But if the pleadings are not sworn to, and are drawn by counsel, and the allegations have not been expressly directed or approved by the party, they may be *Page 129 
of little significance. Indeed, under the former practice it was held that bills in chancery not sworn to were not admissible, except to prove such a fact as their own existence,or the commencement of a suit, or what the facts in issue were.
They were rejected as admissions, on the ground that they consisted largely of the suggestions of counsel, so framed as to obtain an answer under oath. And the pleadings in actions at law have also often been rejected as admissions, when not shown to have been approved or directed by the party himself. Many of the cases holding that pleadings were inadmissible as admissions were based on the theory that most of the allegations were merely pleader's matter — fiction stated by counsel and sanctioned by the courts. The whole modern tendency is to reject this view, and to treat pleadings as statements of the real issues in the cause, and hence as admissions of the parties, having weight according to the circumstances of each case. But some of the authorities still hold that if the pleading is not signed by the party there should be some proof that he has authorized it." Jones on Evidence, § 272.
According to Greenleaf on Evidence (1 Greenleaf [16th Ed.] § 186, subd. 3):
"The true rule is that formal allegations are presumed to be made by the attorney on general instructions and without the personal knowledge of the client; but particular and specific allegations of matters of action or defense, which cannot be presumed to have been made under the general authority of the attorney, but under specific instructions to him from the client, are competent evidence against the client."
2 Wigmore on Evidence, § 1066, supports their admissibility, as does 2 Chamberlayne on Evidence, §§ 1248-1250.
The authorities seem to be uniform that the pleadings in an action at law or a suit in equity are always admissible for the purpose of showing the existence of such pleading, the fact that such suit has been filed, and the issues involved, and for the purposes of this case that is all that is necessary. Jones on Evidence, supra; 2 Chamberlayne on Evidence, § 1248.
The evidence offered was admissible to show that the deceased was contending for the custody of the child for reasons which might prompt him to take it by force under such circumstances as existed on the occasion of the homicide in question, and the court erred in sustaining the solicitor's objection to this evidence. Union Refining Co. v. Barton, 77 Ala. 148; Phœnix Ins. Co. v. Moog, 78 Ala. 308, 56 Am. Rep. 31; Slaughter v. Swift, 67 Ala. 498; Ex parte Warsham, 203 Ala. 534,84 So. 889.
The original bill in the divorce proceedings, the filing of which had already been shown by the state, had no such tendency, and the objection to it was properly sustained.
It was not permissible for the witness Elder, from his mere examination of the wounds on the deceased's body, to testify as to the relative position of the parties at the time of the shooting. Rigell v. State, 8 Ala. App. 46, 62 So. 977; Roden v. State, 13 Ala. App. 105, 69 So. 366.
The court did not err in allowing the solicitor to inquire of Mrs. Richardson and Mrs. Baxter as to whether or not a physician was called to attend Mrs. Baxter on account of the injuries alleged to have been inflicted by the deceased at the time of the killing. The evidence on the question as to whether or not the deceased assaulted Mrs. Baxter was in dispute, and this evidence tended to shed light on this question. Newman v. State, 160 Ala. 102, 49 So. 786.
The statement of the solicitor in argument, "that in the many murder cases that I have tried, I have heard this hip pocket defense come up," was not based on any evidence in the case, was improper, and should have been excluded by the court by positive instructions. The reason for excluding such statements of counsel, and the promptness and positiveness of the instructions to be given to the jury under such circumstances, has been so often stated that we deem it unnecessary to repeat the rule. Cross v. State, 68 Ala. 484; Chambers v. State (Ala.App.) 84 So. 638; Wolffe v. Minnis, 74 Ala. 386; B. R., L. P. Co. v. Drennen, 175 Ala. 338, 57 So. 876, Ann. Cas. 1914C, 1037.
Charges 1 and 8 were properly refused. Moss v. State,190 Ala. 15, 67 So. 731. One relying on the doctrine of apparent imminent peril, must show that the circumstances by which he is surrounded were sufficient to impress the mind of a reasonable man that he is in imminent peril. Charge 3 pretermits these elements, and was properly refused. Cain v. State, 16 Ala. App. 303,77 So. 453; Carroll v. State (Ala.App.) 81 So. 853, and authorities there cited. The use of the word "actionable" for "actual," in charge 7, justified its refusal.
The question of the justification of defendant carrying a concealed pistol was not a pertinent issue in this case, and therefore charges 4, 5, and 6 were abstract.
Charges 9 and 12 pretermit the defendant's freedom from fault. Crawford v. State, 112 Ala. 1, 21 So. 214; Harris v. State, 96 Ala. 24, 11 So. 255; Baldwin v. State, 111 Ala. 11,20 So. 528.
Charges 10 and 13, by the use of the word "attached" for "attacked," were faulty, and therefore properly refused.
Charges 11 and 12 assumed that there was a difficulty between the deceased and his wife, as to which the evidence was in dispute, and these charges were invasive of the province of the jury. Charge 14 is argumentative. Charge 15 pretermits defendant's honest belief that he was in imminent peril. Carroll v. State, supra.
Charge 2, refused to the defendant, undertakes to state the proposition of law approved *Page 130 
in Twitty v. State, 168 Ala. 59, 53 So. 308 [charge 12]; but the use of the words "as is due" in lieu of "as it does," in the charge, justified its refusal.
The other questions presented have been examined, but we deem further discussion unnecessary. For the error of the court below in sustaining the objection interposed by the solicitor to the introduction in evidence by the defendant of the answer and cross-bill in the divorce proceedings, the judgment will be reversed, and the cause remanded.
Reversed and remanded.
SAYRE, SOMERVILLE, and GARDNER, JJ., concur.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., dissent.
1 203 Ala. 668.